Citation Nr: 1638893	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  14-22 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for dermatitis with pruritus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1961 to August 1964. 

This appeal is before the Board of Veterans' Appeals (Board) from an October 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board remanded the issue on appeal in December 2015 for additional VA treatment records and a VA examination.  The Board finds there was compliance with the remand directives.


FINDING OF FACT

The Veteran uses a topical corticosteroid for his skin condition on a constant or near-constant basis.


CONCLUSION OF LAW

The Veteran's dermatitis with pruritus is better evaluated under  Diagnostic Code 7806, and the criteria for a rating of 60 percent have been met under that code.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.20, 4.27, 4.118, Diagnostic Code 7806 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA's duty to notify was satisfied by letters in October 2011 and September 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.

Also, the Veteran was provided VA examinations of his claimed skin condition in January 2014 and May 2016.  These examinations and their associated reports were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Increased Rating

The Veteran is seeking an increased rating for his dermatitis with pruritus.  Specifically, he asserts in an October 2012 statement that he was prescribed calamine lotion to relieve the itching.  It became less effective over time and his itching intensified to the point where he experienced problems sleeping.  He further elaborates in his June 2014 substantive appeal that he has used creams and ointments, and was prescribed oral medication for the past six to eight years for his condition.  

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's dermatitis with pruritus is currently rated under Diagnostic Code 7899-7817, and is thus rated by analogy under the criteria for exfoliative dermatitis.  See 38 C.F.R. §§ 4.20, 4.27.

Under Diagnostic Code 7817, a 30 percent rating is assigned for any extent of involvement of the skin and requiring systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA (psoralen with long-wave ultraviolet-A light) or UVB (ultraviolet-B light) treatments, or electron beam therapy for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is assigned where there is generalized involvement of the skin, without systemic manifestations, and constant or near-constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA or UVB treatments, or electron beam therapy required during the past 12-month period.  A 100 percent rating is assigned where there is generalized involvement of the skin with systemic manifestations such as fever, weight loss, and hypoproteinemia; and constant or near-constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA or UVB treatments, or electron beam therapy required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7817. 

A December 2012 VA treatment record notes the Veteran complained of itching in the groin area that was getting worse.  He was prescribed Desonide cream followed by pramoxine lotion.  

The Veteran was afforded a VA examination in January 2014.  He reported worsening night itching in the groin area and some nights in the legs.  It was noted he was treated with oral or topical medication in the past 12 months for his skin condition.  Specifically, Desonide ointment and Zeasorb powder that was constant/near-constant.  The examiner found the Veteran had less than 5 percent of his total body area affected by his condition and no exposed body area (face, neck, or hands) was affected.  The examiner diagnosed the Veteran with seborrheic dermatitis.  

The Veteran was afforded a VA examination in May 2016.  The examiner noted that since the last VA examination, the Veteran had been complaining of itchiness to the genital area.  Desonide and Zeasorb powder was prescribed.  Also, the Veteran reported he used Desonide at least five times a week and also was taking Hydroxyzine for itching daily.  It was noted that the Veteran was treated with oral or topical medication in the past 12 months for his skin condition.  Specifically, antihistamines (Hydroxyzine) for pruritus and topical corticosteroids (Desonide) for dermatitis, that were both used constant/near constant.  The examiner found the Veteran had less than 5 percent of his total body area affected by his condition and no exposed body area (face, neck, or hands) was affected.  The examiner confirmed the diagnosis of pruritus, possibly dermatitis herpetiformis.  

The Board is mindful that the Veteran's 30 percent rating under Diagnostic Code 7817 has been in effect for more than 20 years, and thus is protected and that a change to a diagnostic code is, in essence, a reduction of that disability rating.  See Murray v. Shinseki, 24 Vet. App. 420, 426 (2011); 38 C.F.R. § 3.951, 3.952. 

However, the Federal Circuit has held that service connection for a 'disability' is not severed simply because the situs of a disability-or the Diagnostic Code associated with it-is corrected to more accurately determine the benefit to which a Veteran may be entitled.  Read v. Shinseki, 651 F.3d 1296, 1302 (Fed. Cir. 2011); 38 U.S.C.A. § 1159.   

As noted above, since the Veteran does not have generalized involvement of the skin, he does not meet the requirement for a 60 percent rating under Diagnostic Code 7817.  However, as he has been diagnosed with dermatitis and was prescribed Desonide, a topical corticosteroid, to be applied to the affected areas and both the January 2014 and May 2016 VA examinations note the Desonide was used on a constant or near-constant basis, he meets the definition of "systemic therapy" for purposes of Diagnostic Code 7806, which includes the use of topical corticosteroids.  Johnson v. McDonald, 27 Vet. App. 497, 504 (2016).  Indeed, under Diagnostic Code 7806, a 60 percent is assigned for dermatitis or eczema with more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  Thus, the maximum rating of 60 percent is warranted for the Veteran's dermatitis with pruritus under Diagnostic Code 7806. 

A rating higher than 60 percent is not warranted as there is no evidence that the Veteran's skin condition involves generalized involvement of the skin plus systemic manifestations.  Rather, the Veteran's medical records do not indicate that his skin condition caused any scarring or disfigurement of the head, face, or neck or have manifested with fever, weight loss, or hypoproteinemia.  Further, the Veteran has made no such claims.  As such, a rating in excess of 60 percent pursuant to Diagnostic Code 7817 is not warranted for this disability.  See 38 C.F.R. § 4.118, Diagnostic Code 7817.  

The Board has also considered referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  As discussed above, the Veteran began using Desonide on a constant or near-constant basis, which is explicitly a criterion for a 60 percent rating under Diagnostic Code 7806.  Thus, his symptoms and impairment are adequately contemplated in the applicable criteria for his assigned ratings.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The Veteran's disability has at no point reflected factors that constitute an unusual or exceptional disability picture given the level of disability contemplated in his assigned ratings.  Additionally, the Veteran has not raised the issue.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed.Appx. 1004 (Fed. Cir. 2007). 

Accordingly, a 60 percent rating for dermatitis with pruritus is warranted.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable to that extent.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).


ORDER

A rating of 60 percent, and no greater, for dermatitis with pruritus is granted under Diagnostic Code 7806, subject to the laws and regulations controlling the award of monetary benefits.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


